Citation Nr: 0402783	
Decision Date: 01/30/04    Archive Date: 02/05/04

DOCKET NO.  03-04 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to service connection for hammertoes of the right 
foot, status post surgical correction.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John W. Kim, Associate Counsel 


INTRODUCTION

The veteran had active military service from November 1975 to 
November 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine that, in relevant part, denied the claim for 
service connection for hammertoes of the right foot, status 
post surgical correction.  The veteran has timely perfected 
an appeal of this determination.  

The Board observes that the record shows that the veteran has 
hammertoe deformities of both feet.  The record also 
indicates that the veteran had surgery only on the right 
foot.  The Board further observes that the RO denied service 
connection for hammertoes of the right foot only, as 
indicated by the designation of the status post surgical 
correction in the May 2002 rating decision, and as specified 
in the subsequent statement of the case.  To the extent that 
the medical evidence shows hammertoe deformities of the left 
foot, the issue of service connection for hammertoes of the 
left foot is referred to the RO for appropriate action.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
and his representative if further action is required on his 
part.  


REMAND

The veteran contends, in essence, that his hammertoes of the 
right foot was incurred in or aggravated by service.

A review of the record reveals that the veteran was treated 
for pain in the right foot several times during service.  
Service medical records show that the veteran had calluses on 
the ball of his right foot and that he was assessed with a 
callus and plantar wart on his right foot.  Additionally, 
service medical records show that, during one visit, the 
veteran stated that his right foot hurt because of a bone 
under the bottom that was sticking down.  

The record also contains an April 2002 VA examination report 
and a September 2002 letter by K.P. Flanigan, D.P.M.  The VA 
examiner noted that there were no notations in the service 
medical records of hammertoe deformities but that over the 
years the veteran developed hammertoes on both feet, right 
greater than left.  The examiner also noted the prior surgery 
on the right foot to correct the hammertoe condition.  The 
examiner then concluded that the veteran had a history of 
calluses on the plantar surface of the right foot and that 
hammertoes, status post surgical correction, was unrelated to 
the history of calluses.  

Dr. Flanigan stated that the veteran's medical records 
indicated that the veteran had pain in both feet that may be 
consistent with hammertoe deformities.  Dr. Flanigan then 
stated that the veteran had multiple complaints of calluses 
and pain in both feet and that it was very likely that the 
veteran had an underlying hammertoe condition while he was in 
the service.

Given the discrepancy between the opinions of the VA examiner 
and that of Dr. Flanigan, the Board finds that a medical 
opinion is necessary to reconcile the differing opinions.  

Fulfillment of the statutory duty to assist the veteran, now 
established under the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), and its 
implementing regulations, also requires VA to provide a 
medical examination or obtain a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination or opinion is necessary to make a 
decision on the claim when the record contains 1) competent 
evidence that the claimant has a current disability or 
persistent or recurrent symptoms of the disability, 2) 
indicates that the disability or symptoms may be associated 
with the claimant's active duty, and 3) does not contain 
sufficient medical evidence for VA to make a decision.  See 
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).

Since the underlying etiological basis for the diagnosis of 
hammertoes of the right foot in the record on appeal has been 
called into question, the RO should arrange with the 
appropriate VA facility to obtain a medical opinion as to the 
initial onset of the veteran's hammertoes of the right foot 
and as to whether the hammertoes of the right foot is 
attributable to his period of service.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should make arrangements with 
the appropriate VA medical facility to 
have the veteran claims folders referred 
to and reviewed by a VA physician with 
appropriate expertise to determine the 
etiology of the veteran's hammertoes of 
the right foot, status post surgical 
correction.  Based on a review of the 
veteran's pertinent medical history, and 
with consideration of sound medical 
principles, the reviewing physician 
should provide an opinion as to whether 
it is at least as likely as not that the 
hammertoes of the right foot originated 
during service or is otherwise 
etiologically related to any incident of 
service.  In addition, all findings and 
opinions should be reconciled with the 
evidence already of record, to include 
the findings noted by Dr. Flannigan in 
September 2002, and by the VA examiner in 
April 2002.

A complete rationale for all opinions and 
conclusions reached should be set forth 
in a typewritten report.

2.  Then, the RO should re-adjudicate the 
issue of entitlement to service 
connection for hammertoes of the right 
foot, status post surgical correction.  
If the benefit sought on appeal is not 
granted, the RO should issue to the 
veteran and his representative a 
supplemental statement of the case and 
afford them an appropriate opportunity 
for response before the claims file is 
returned to the Board for further 
appellate consideration.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




